Pannell, Judge.
The defendant was tried and convicted of the offense of burglary. His motion for new trial on the general grounds was overruled. While he enumerates errors on the overruling of the motion for new trial as to the various grounds, his appeal was from the judgment of conviction and sentence entered prior thereto. Under the decision of the Supreme Court in Hill v. Willis, 224 Ga. 263, 268 (4) (161 SE2d 281), the appeal must be affirmed. See also Crowley v. State, 118 Ga. App. 7 (162 SE2d 299); Daniels v. State, 118 Ga. App. 111 (162 SE2d 764).

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.